HOLMES, Judge.1
This is an appeal from the Circuit Court of Covington County, Alabama. The appellant was convicted of the violation of a city ordinance — reckless driving.
The issues in this appeal are precisely the same as presented in Griggs v. City of Andalusia, Ala.App., 307 So.2d 718, decided this date.
The opinion in Griggs v. City of Andalusia, supra, is dispositive of this appeal and the case is due to be affirmed.
Affirmed.
All Judges concur.

. December 20, 1974, pursuant to § 6.10 of the Judicial Article, Amendment No. 328 of the Constitution, the Chief Justice assigned to this Court Judge Holmes of the Court of Civil Appeals for temporary service.